SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED December 31, 2007 Commission File Number:0-24635 HYPERTENSION DIAGNOSTICS, INC. (Exact name of small business issuer as specified in its charter) MINNESOTA(State of incorporation) 41-1618036 (I.R.S. Employer Identification No.) 2915 WATERS ROAD, SUITE 108 EAGAN, MINNESOTA 55121-3528 (651) 687-9999 (Address of issuer’s principal executive offices and telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Common Stock outstanding as of January 31, 2008 was 39,674,348. Transitional Small Business Disclosure Format: Yes ¨No x 1 HYPERTENSION DIAGNOSTICS, INC. INDEX TO FORM 10-QSB Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Balance Sheets – December 31, 2007 (unaudited) and June 30, 2007 3 Statements of Operations (unaudited) – Three Months and Six Months Ended December 31, 2007 and 2006 4 Statements of Cash Flows (unaudited) – Six Months Ended December 31, 2007 and 2006 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 20 PART II. OTHER INFORMATION: Item 6. Exhibits 21 SIGNATURES 22 CERTIFICATIONS 23 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Hypertension Diagnostics, Inc. Balance Sheets December 31, June 30, 2007 2007 Assets (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ 1,315,781 $ 1,376,632 Accounts receivable 22,015 293,997 Inventory 303,188 288,208 Prepaids and other current assets 21,108 17,988 Total Current Assets 1,662,092 1,976,825 Property and Equipment: Leasehold improvements 17,202 17,202 Furniture and equipment 1,109,875 1,119,264 Less accumulated depreciation and amortization (1,104,431 ) (1,099,436 ) 22,646 37,030 Other Assets 6,530 6,530 Total Assets $ 1,691,268 $ 2,020,385 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ 20,919 $ 17,700 Accrued payroll and payroll taxes 438,266 490,324 Deferred revenue 20,723 16,503 Deposits from Customers - 30,125 Other accrued expenses 7,403 27,472 Total Current Liabilities 487,311 582,124 Deferred Revenue, less current portion 19,649 12,118 Shareholders' Equity: Series A Convertible Preferred Stock, $.01 par value: Authorized shares5,000,000 Issued and outstanding shares851,931 and 855,545 at December 31, 2007 and June 30, 2007, respectively; each share of preferred stock convertible into 12 shares of common stock at the option of the holder (aggregate liquidation preference $3,094,348 and $2,817,818 at December 31, 2007 and June 30, 2007, respectively) 8,519 8,555 Common Stock, $.01 par value: Authorized shares150,000,000 Issued and outstanding shares39,674,348 and 39,630,980 at December 31, 2007 and June 30, 2007, respectively 396,743 396,310 Additional paid-in capital 27,552,136 27,503,608 Accumulated deficit (26,773,090 ) (26,482,330 ) Total Shareholders' Equity 1,184,308 1,426,143 Total Liabilities and Shareholders' Equity $ 1,691,268 $ 2,020,385 See accompanying notes. 3 Hypertension Diagnostics, Inc. Statements of Operations (Unaudited) Three Months Ended Six Months Ended December 31 December 31 2007 2006 2007 2006 Revenue: Equipment sales $ 91,705 $ 476,505 $ 183,635 $ 809,806 Equipment rental 35,558 65,407 81,785 140,585 Service/contract income 18,399 6,811 26,594 20,817 145,662 548,723 292,014 971,208 Cost of Sales 12,113 13,330 14,441 33,575 Gross Profit 133,549 535,393 277,573 937,633 Selling, general and administrative expenses (17,963 ) 774,954 597,022 1,386,960 Gain on sale of property and equipment - - - (8,099 ) Total Expense (17,963 ) 774,954 597,022 1,378,861 Operating Income (Loss) 151,512 (239,561 ) (319,449 ) (441,228 ) Interest income 13,936 14,157 28,689 27,743 Net Income (Loss) $ 165,448 $ (225,404 ) $ (290,760 ) $ (413,485 ) Basic and Diluted Net Loss per Share $ .00 $ (.01 ) $ (.01 ) $ (.01 ) Weighted Average Shares Outstanding - Basic 39,666,835 39,846,547 39,658,077 40,001,826 Weighted Average Shares Outstanding - Diluted 39,666,835 39,846,547 39,658,077 40,001,826 See accompanying notes. 4 Hypertension Diagnostics, Inc. Statements of Cash Flows (Unaudited) Six Months Ended December 31 2007 2006 Operating Activities: Net loss $ (290,760 ) $ (413,485 ) Adjustments to reconcile net loss to net cash used in operating activities: CEO stock based compensation expense - 5,250 Depreciation 14,384 26,853 Net book value of disposed rental assets - 2,785 Gain on sale of property and equipment - (8,099 ) Stock options expense 48,925 84,515 Change in operating assets and liabilities: Accounts receivable 271,982 (4,858 ) Inventory (14,980 ) 38,163 Prepaids and other current assets (3,120 ) 7,321 Accounts payable 3,219 (28,210 ) Accrued payroll and payroll taxes (52,058 ) 30,725 Deferred revenue 11,751 (6,327 ) Other accrued expenses (50,194 ) 27,019 Net cash (provided by) used in operating activities (60,851 ) (238,348 ) Investing Activities: Purchase of property and equipment - (5,286 ) Proceeds from disposal of property and equipment - 8,099 Net cash provided by investing activities - 2,813 Financing Activities: Redemption of Common Stock - (46,000 ) Net cash used in financing activities - (46,000 ) Net increase/(decrease) in cash and cash equivalents (60,851 ) (281,535 ) Cash and cash equivalents at beginning of period 1,376,632 1,722,913 Cash and cash equivalents at end of period $ 1,315,781 $ 1,441,378 See accompanying notes. 5 Hypertension Diagnostics, Inc. Notes to Financial Statements December 31, 2007 1.Interim Financial Information The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, these unaudited financial statements reflect all adjustments, consisting only of normal and recurring adjustments necessary for a fair presentation of the financial statements.The results of operations for the three months and six months ended December 31, 2007 are not necessarily indicative of the results that may be expected for the full year ending June 30, 2008.The June 30, 2007 balance sheet was derived from audited financial statements.For further information, refer to the financial statements and notes included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007.The policies described in that report are used for preparing quarterly reports. 2.Recent Accounting Pronouncements The Financial Accounting Standards Board has published FASB Interpretation (FIN) No. 48 (FIN No. 48), “Accounting for Uncertainty in Income Taxes”, to address the noncomparability in reporting tax assets and liabilities resulting from a lack of specific guidance in FASB Statement of Financial Accounting Standards (SFAS) No. 109 (SFAS No. 109), “Accounting for Income Taxes”, on the uncertainty in income taxes recognized in an enterprise’s financial statements.Specifically, FIN No. 48 prescribes (a) a consistent recognition threshold and (b) a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and provides related guidance on de-recognition, classification, interest, and penalties, accounting in interim periods, disclosure, and transition.FIN No. 48 applies to fiscal years beginning after December 15, 2006, with earlier adoption permitted.The Company adopted FIN No. 48 in the first quarter of fiscal year 2008 and the adoption did not have a material impact on the consolidated financial statements. FASB 160 On December 4, 2007, the FASB issued FASB Statement No. 160,“Noncontrolling Interests in Consolidated Financial Statements” - An Amendment of ARB No. 51. Statement 160 establishes new accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Specifically, this statement requires the recognition of a noncontrolling interest (minority interest) as equity in the consolidated financial statements and separate from the parent's equity. The amount of net income attributable to the noncontrolling interest will be included in consolidated net income on the face of the income statement. Statement 160 clarifies that changes in a parent's ownership interest in a subsidiary that do not result in deconsolidation are equity transactions if the parent retains its controlling financial interest. In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the noncontrolling equity investment on the deconsolidation date. Statement 160 also includes expanded disclosure requirements regarding the interests of the parent and its noncontrolling interest. Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginningafterJune 30,2008.Earlier adoption is prohibited. 6 Hypertension Diagnostics, Inc. Notes to Financial Statements December 31, 2007 2.Recent Accounting Pronouncements (continued) FASB 141R On December 4, 2007, the FASB issued FASB Statement No. 141 (Revised 2007), Business Combinations. FAS 141(R) will significantly change the accounting for business combinations. Under Statement 141(R), an acquiring entity will be required to recognize all the assets acquired and liabilities assumed in a transaction at the acquisition-date fair value with limited exceptions. FAS 141R will change the accounting treatment for certain specific items, including: · Acquisition costs will be generally expensed as incurred; · Noncontrolling interests (formerly known as "minority interests” will be valued at fair value at the acquisition date; · Acquired contingent liabilities will be recorded at fair value at the acquisition date and subsequently measured at either the higher of such amount or the amount determined under existing guidance for non-acquired contingencies; · In-process research and development will be recorded at fair value as an indefinite-lived intangible asset at the acquisition date; · Restructuring costs associated with a business combination will be generally expensed subsequent to the acquisition date; and · Changes in deferred tax asset valuation allowances and income tax uncertainties after the acquisition date generally will affect income tax expense. FAS 141(R) also includes a substantial number of new disclosure requirements.The statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning afterJune 30, 2008. Earlier adoption is prohibited. 3.Litigation The Company is involved in various legal actions in the ordinary course of its business.Although the outcome of any such legal actions cannot be predicted, management believes that there are no pending legal proceedings against or involving the Company for which the outcome is likely to have a material adverse effect upon the Company’s financial position or results of operations. 4.Stock Options The Company regularly grants stock options to individuals under various plans as described in Note 4 of the Company’s Annual Report on Form 10-KSB for the year ended June 30, 2006.FASB Statement No. 123 (revised 2004), Share-Based Payment (“FAS 123(R)”) requires that the compensation cost relating to share-based payment transactions, including grants of employee stock options, be recognized in financial statements.That cost will be measured based on the fair value of the equity or liability instrument issued.FAS 123(R) covers a wide range of share-based compensation arrangements including stock options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans.FAS 123(R) is a replacement of FASB Statement No. 123, Accounting for Stock-Based Compensation, and supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and its related interpretive guidance.The effect of the Statement is to require entities to measure the cost of employee services received in exchange for stock options based on the grant-date fair value of the award, and to recognize the cost over the period the employee is required to provide services for the award.FAS 123(R) permits entities to use any option-pricing model that meets the fair value objective in the Statement.The Company implemented FAS 123(R) on July 1, 2006, using the modified prospective transition method. 7 Hypertension Diagnostics, Inc. Notes to Financial Statements December 31, 2007 4.Stock Options (continued) During the three months and six months ended December 31, 2007, there were 15,000 stock options granted.During the three months and six months ended December 31, 2006, there were 1,910,000 and 2,485,000 stock options granted, respectively.The Company recognized compensation expense of $24,525 and $48,925 (earnings per share is zero) for the three months and six months ending December 31, 2007, and compensation expense of $13,283 and $84,515 for the three months and six months ending December 31, 2006 respectively, related to the options granted previously.The Company estimates the expense for the remainder of fiscal year 2008 to be approximately $45,750 based on the value of options outstanding on December 31, 2007 that will vest during the remainder of fiscal year 2008.The following are estimated expenses for future fiscal years ended June 30: 2009 - $91,500; 2010 - $45,750.These estimates do not include any expense for options that may be granted and vest in the future. The fair value of the options granted during the three months and six months ended December 31, 2007 and 2006, was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: Expected Expected Expected Three Months Ended Interest Rate Dividend Yield Life Volatility December 31, 2007 4.50% None 5 years 180.71% December 31, 2006 4.50% None 5 years 151.94% Six Months Ended December 31, 2007 4.50% None 5 years 180.71% December 31, 2006 4.50% None 5 years 138.07-151.94% Dividend yield and expected volatility are estimated using historical amounts that are anticipated to be consistent with current values.Expected life of option is based on the life of the option agreements.Risk-free interest rate is determined using the U.S. treasury rate. As of December 31, 2007,there was $183,000 of total unrecognized compensation costs related to the outstanding stock options, which is expected to be recognized over a weighted average period of 2.00 years. 8 Hypertension Diagnostics, Inc. Notes to Financial Statements December 31, 2007 5.Stock Based Compensation The Company has entered into an employment agreement with its CEO, Mark N. Schwartz, whereby the Company will grant 175,000 phantom shares of its common stock to its CEO for every month of employment for the period January 1, 2006 through December 31, 2007.A cash payment will be made to the CEO equal to the price per share of the Company’s common stock times the number of phantom shares accrued at the earliest of certain Event Dates (as defined in the employment agreement). Accordingly, the Company has accrued a compensation liability of $378,000 at December 31, 2007, which is the fair market value of 4,200,000 phantom shares granted as of December 31, 2007 pursuant to the employment agreement.Due to phantom shares granted and the changes in the price of the Company’s common stock, the Company recorded a compensation benefit of $283,500 and $0 in compensation cost for the three months and six months ended December 31, 2007, compared to compensation expense of $139,125 and $5,250 for the three months and six months ended December 31, 2006.An increase in the Company’s common stock price would cause an increase in the compensation cost for Stock Based Compensation, while a decrease in the Company’s stock price would cause a decrease in the compensation cost.Therefore, the benefit that the Company recorded for the three months ended December 31, 2007 results from a decrease in the Company’s stock price from the prior period ending September 30, 2007 to the period ending December 31, 2007.On the last trading day of the period ending September 30, 2007, the Company’s stock price was $0.18 per share, and on the last trading day of the period ending December 31, 2007, the Company’s stock price was $0.09 per share. 6.Net Loss Per Share Basic net loss per share is computed using the weighted average number of common shares outstanding during each period.Diluted net loss per share includes the dilutive effect of common shares potentially issuable upon the exercise of stock options, warrants, or the conversion of preferred stock. 7.Exercise Dates of Warrants On December 28, 2007, the Company agreed to extend the exercise date of its outstanding remaining 50% Warrant B warrants to purchase shares of its common stock, $0.01 par value per share, and Series A Convertible Preferred Stock, $0.01 par value per share, which were initially exercisable on or before June 23, 2006 (collectively, the “Remaining Warrants”) and were granted in connection with the Company’s private offering which closed on August 28, 2003.The Remaining Warrants, which would have expired on December 31, 2007, were extended to expire on March 31, 2008. Additionally, on December 28, 2007, the Company agreed to extend the exercise date of its outstanding Warrant B warrants from December 31, 2007 to March 31, 2008, to purchase shares of its common stock, $0.01 par value per share, and Series A Convertible Preferred Stock, $0.01 par value per share (collectively, the “February B Warrants”), granted in connection with the Company’s private offering, which closed on February 9, 2004.For those holders who exercise at least fifty percent (50%) of their February B Warrants by March 31, 2008, the Company has agreed to further extend the exercise date of the remaining February B Warrants held by such holders to June 30, 2008. 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.In addition, we may make forward-looking statements orally in the future by or on behalf of the Company.When used, the words “believe,” “expect,” “will,” “can,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We caution readers not to place undue reliance on any forward-looking statements and to recognize that the statements are not predictions of actual future results.Actual results could differ materially from those anticipated in the forward-looking statements due to the risks and uncertainties set forth in our 2007 Annual Report on Form 10-KSB under the caption “Risk Factors,” as well as others not now anticipated.These risks and uncertainties include, without limitation: our ability to develop a business model to timely generate acceptable levels of revenues; the control exercised by the Schwartz Group; negative effect on our stock price resulting from available securities for sale; our need for additional capital; our dependence on our CVProfilor® DO-2020; the availability of third-party reimbursements for the use of our products; increased market acceptance of our products; our marketing strategy potentially resulting in lower revenues; the illiquidity of our securities on the OTC Bulletin Board and the related restrictions on our securities relating to “penny stocks”; potential violations by us of federal and state securities laws; the availability of integral components for our products; our ability to develop distribution channels; increased competition; changes in government regulation; health care reforms; exposure to potential product liability; our ability to protect our proprietary technology; regulatory restrictions pertaining to data privacy issues in utilizing our Central Data Management Facility; and the ability to manufacture our products on a commercial scale and in compliance with regulatory requirements.We undertake no responsibility to update any forward-looking statement. These forward-looking statements are only made as of the date of this report.In addition to the risks we have articulated above, changes in market conditions, changes in our business and other factors may result in different or increased risks to our business in the future that are not foreseeable at this time. Overview We are engaged in the design, development, manufacture and marketing of proprietary medical devices that we believe non-invasively detect subtle changes in the elasticity of both large and small arteries.We are currently marketing three products: the HDI/PulseWave™ CR-2000 Research CardioVascular Profiling System, the CVProfilor® DO-2020 CardioVascular Profiling System and the CVProfilor® MD-3000 CardioVascular Profiling System. · The CR-2000 Research System is being marketed worldwide “for research purposes only” to clinical research investigators for the purpose of collecting data in cardiovascular studies. Because the CR-2000 Research System bears the CE Mark (CE0123 ) and meets the European Union Medical Device Directive, physicians may use the CR-2000 Research System with patients in a clinical setting in the European Union. · In the U.S., the CVProfilor® DO-2020 System is being marketed to primary care physicians and other health care professionals on a purchase, lease or “per-patient-tested” rental basis.Utilizing our Central Data Management Facility, we are able to track utilization of the CVProfilor® DO-2020 System in each physician’s office and medical clinic and to invoice our physician customers on the number of CardioVascular Profile Reports (CVProfile™ Reports) which they generate each month.In fiscal year 2005, we implemented a rent-to-own program that allows rental customers to credit a portion of their payments toward the purchase of their CVProfilor® DO-2020 System.Acquisition options were enhanced with the assistance of a third-party leasing company, which the physicians can use to acquire their CVProfilor® DO-2020 System. 10 · The CVProfilor® MD-3000 System is being marketed through distributors to physicians outside the United States.These distributors may purchase the product from us and then re-sell it to end-user physicians in their territory.The CVProfilor® MD-3000 System has a CE Mark that allows it to be marketed within European Union countries.The CVProfilor® MD-3000 may require certain regulatory approval for it to be marketed in other countries throughout the world. Recent Accounting Pronouncements The Financial Accounting Standards Board has published FASB Interpretation (FIN) No. 48 (FIN No. 48), “Accounting for Uncertainty in Income Taxes”, to address the noncomparability in reporting tax assets and liabilities resulting from a lack of specific guidance in FASB Statement of Financial Accounting Standards (SFAS) No. 109 (SFAS No. 109), “Accounting for Income Taxes”, on the uncertainty in income taxes recognized in an enterprise’s financial statements.Specifically, FIN No. 48 prescribes (a) a consistent recognition threshold and (b) a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and provides related guidance on de-recognition, classification, interest, and penalties, accounting in interim periods, disclosure, and transition.FIN No. 48 applies to fiscal years beginning after December 15, 2006, with earlier adoption permitted.The Company adopted FIN No. 48 in the first quarter of fiscal year 2008 and the adoption did not have a material impact on the consolidated financial statements. FASB 160 On December 4, 2007, the FASB issued FASB Statement No. 160,“Noncontrolling Interests in Consolidated Financial Statements” - An Amendment of ARB No. 51. Statement 160 establishes new accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Specifically, this statement requires the recognition of a noncontrolling interest (minority interest) as equity in the consolidated financial statements and separate from the parent's equity. The amount of net income attributable to the noncontrolling interest will be included in consolidated net income on the face of the income statement. Statement 160 clarifies that changes in a parent's ownership interest in a subsidiary that do not result in deconsolidation are equity transactions if the parent retains its controlling financial interest. In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the noncontrolling equity investment on the deconsolidation date. Statement 160 also includes expanded disclosure requirements regarding the interests of the parent and its noncontrolling interest. Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginningafterJune 30,2008.Earlier adoption is prohibited. FASB 141R On December 4, 2007, the FASB issued FASB Statement No. 141 (Revised 2007), Business Combinations. FAS 141(R) will significantly change the accounting for business combinations. Under Statement 141(R), an acquiring entity will be required to recognize all the assets acquired and liabilities assumed in a transaction at the acquisition-date fair value with limited exceptions. FAS 141R will change the accounting treatment for certain specific items, including: · Acquisition costs will be generally expensed as incurred; · Noncontrolling interests (formerly known as "minority interests” will be valued at fair value at the acquisition date; · Acquired contingent liabilities will be recorded at fair value at the acquisition date and subsequently measured at either the higher of such amount or the amount determined under existing guidance for non-acquired contingencies; · In-process research and development will be recorded at fair value as an indefinite-lived intangible asset at the acquisition date; · Restructuring costs associated with a business combination will be generally expensed subsequent to the acquisition date; and · Changes in deferred tax asset valuation allowances and income tax uncertainties after the acquisition date generally will affect income tax expense. 11 FAS 141(R) also includes a substantial number of new disclosure requirements.The statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning afterJune 30, 2008. Earlier adoption is prohibited. Critical Accounting Policies The financial statements are prepared in accordance with accounting principles generally accepted in the U.S., which requires us to make estimates and assumptions in certain circumstances that affect amounts reported in the accompanying financial statements and related footnotes.In preparing these financial statements, management has made its best estimates and judgments of certain amounts included in the financial statements, giving due consideration to materiality.We do not believe there is a great likelihood that materially different amounts would be reported related to the accounting policies described below.However, application of these accounting policies involves the exercise of judgment and use of assumptions as to future uncertainties and, as a result, actual results could differ from these estimates. Revenue Recognition.We recognize revenue in accordance with U.S. Securities and Exchange Commission’s Staff Accounting Bulletin (SAB) No. 104, “Revenue Recognition.”Pursuant to SAB No. 104, the Company recognizes revenue from the sale of equipment at the time of shipment to a customer or distributor.Shipment occurs only after receipt of a valid purchase order.Payments from customers and distributors are either made in advance of shipment or within a short time frame after shipment.In the case of sales to distributors, such payment is not contingent upon resale of the product to end users.Shipping and handling costs are included as cost of equipment sales.At the time of shipment, all of the criteria for recognition set forth in SAB No. 104 have been met:persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured. Equipment rental revenue, whether from the minimum monthly fee or from the per-patient-tested fee, is recognized when collection is probable, which is currently upon cash receipt.At the time of receipt of rental revenues, all of the criteria for recognition set forth in SAB No. 104 have been met:persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured. In the case of either a sale or rental of our product, there are no post-shipment obligations which affect the timing of revenue recognition.Once purchased, neither customers nor distributors have a right to return or exchange our product.Service/Contract revenue is recognized upon shipment, all parts to customers are prepaid before the part is shipped. Warranty repairs on all of the above are handled on a repair or replacement basis, at our discretion.Further, there is no installation of our product; it is ready to use when plugged into an electrical outlet and no specialized knowledge is required to ready it for use.For these reasons, we have concluded that our revenue recognition policy is appropriate and in accordance with SAB No.104. 12 Allowance for Doubtful Accounts.Accounts receivable are reviewed to determine the need for an allowance for amounts that may become uncollectible in the future.The necessity of an allowance is based on management’s review of accounts receivable balances and historical write-offs.As of December 31, 2007 and June 30, 2007, there was no allowance for doubtful accounts. Inventories and Related Allowance for Excess and Obsolete Inventory.Inventories are valued at the lower of cost or market and reviewed to determine the need for an allowance for excess and obsolete inventories.The need for an allowance is based on management’s review of inventories on hand compared to estimated future usage and sales.As of December 31, 2007 and June 30, 2007, there was an inventory reserve allowance. Research and Development.For the three months and six months ended December 31, 2007, we did not incur any research and development costs. For the three months and six months ended December 31, 2006, we incurred research and development costs of $353 and $31,858 respectively. Results of Operations As of December 31, 2007, we had an accumulated deficit of $26,773,090, attributable primarily to selling, general and administrative expenses.Until we are able to generate significant revenue from our activities, we expect to continue to incur operating losses.As of December 31, 2007, we had cash and cash equivalents of $1,315,781.We anticipate that these funds, in conjunction with revenue anticipated to be earned from placements and sales of our CVProfilor® DO-2020 Systems, anticipated sales of our CR-2000 Research Systems, and anticipated operating costs, will allow us to pursue our business development strategy for at least the next twelve months following December 31, 2007. Three Months Ended December 31, 2007 Compared to Three Months Ended December 31, 2006 The following is a summary of our Revenue and Cost of Sales for the three months ended December 31, 2007 and 2006, respectively: Three Months Ended December 31, 2007 Equipment Equipment Service/ Total Sales Rental Contract Revenue $ 145,662 $ 91,705 $ 35,558 $ 18,399 Cost of Sales 12,113 8,025 3,112 976 Gross Profit $ 133,549 $ 83,680 $ 32,446 $ 17,423 Three Months Ended December 31, 2006 Equipment Equipment Service/ Total Sales Rental Contract Revenue $ 548,723 $ 476,505 $ 65,407 $ 6,811 Cost of Sales 13,330 4,631 8,197 502 Gross Profit $ 535,393 $ 471,874 $ 57,210 $ 6,309 13 Revenue.Total Revenue for the three months ended December 31, 2007 was $145,662, compared to $548,723 for the three months ended December 31, 2006, a 73.5% decrease. Equipment Sales Revenue for the three months ended December 31, 2007 was $91,705, compared to $476,505 for the three months ended December 31, 2006, an 80.8% decrease.A large part of this decrease is a result of the decline in the number of the Company’s sales representatives. As of December 31, 2006, the Company had three sales representatives; as of December 31, 2007, the Company had no sales representatives. While the Company currently has no sales representatives, equipment sales occur from customers contacting the Company directly.Revenue relating to international equipment sales was $42,475 for the three months ended December 31, 2007 compared to $-0- for the three months ended December 31, 2006. Placements of the CVProfilor® DO-2020 System, and satisfactory utilization by physicians of those systems placed, has taken more time and resources than originally anticipated due to the challenges associated with market acceptance of new diagnostic equipment in the primary care physician market.We have focused our resources on specific regional markets that we believe are more likely to generate higher levels of acceptance of the CVProfilor® DO-2020 System by physicians.Our current marketing strategy focuses on marketing the CVProfilor® DO-2020 System to primary care physicians (internists and family practioners) who treat patients with hypertension and diabetes.We believe these physicians have the greatest interest in, and use for, our product.Therefore, the most critical factor in our ability to increase revenue rests in our ability to expand our marketing and distribution network to increase placements and utilization of our CVProfilor® DO-2020 System. Further, the existence, timing and extent of reimbursement of physicians for the use of our CVProfilor® DO-2020 System affects the market acceptance of our product.Reimbursement will always vary considerably by the patient’s medical necessity, by physician, by provider, by geography and by provider coverage plans, making the process of obtaining reimbursement for the CVProfilor® DO-2020 System by current physician customers an important component of our product’s success.To the extent that reimbursement is unavailable or inadequate, physicians will be less likely to use the CVProfilor® DO-2020 System. In addition, when our CVProfilor® DO-2020 System is being rented on a per-patient-tested basis, we have a delay in the cost recovery of our working assets.Although our per-patient-tested marketing approach reduces the risk and thereby increases the potential rate of acceptance for physician customers willing to use the CVProfilor® DO-2020 System as compared to a capital acquisition approach, it also delays our cash flow recovery of product costs.Physician payments for use of the CVProfilor® DO-2020 System follow actual utilization by some 60-90 days; utilization in one month is invoiced in the following month and payment is generally received within 30 to 60 days of invoicing.This delay in payment, therefore, requires six to twelve months to fully recover product costs. These cash flow delays mean that we will generate little, if any, cash during the initial placement of the product and will require cash from other sources to support our operations during this period. For the three months ended December 31, 2007, we recognized revenue for the CVProfilor® DO-2020 System “per-patient-tested” rental program of $35,558, compared to $65,407 for the three months ended December 31, 2006, a 45.6% decrease.We believe that a significant reason for this decrease is due to our business model; we use the rental model primarily as a means of generating a trial that will result in a sale, and accordingly, a number of our renters will not remain in the rental mode as long as they did previously, ultimately resulting in lower rental revenues. For the three months ended December 31, 2007, Service/Contract Income was $18,399, compared to $6,811 for the three months ended December 31, 2006, a 170.1% increase. 14 Expenses.Total selling, general and administrative expenses for the three months ended December 31, 2007 were $(17,963), compared to $774,954 for the three months ended December 31, 2006. The following is a summary of the major categories included in selling, general and administrative expenses: Three Months Ended December 31 2007 2006 Wages, expenses, benefits before Stock Based CEO Compensation $ 63,869 $ 113,101 Stock Based CEO Compensation (283,500 ) 139,125 Patents and related expenses 450 1,866 Outside consultants 14,225 55,928 Rent (building/equipment) and utilities 22,448 23,458 Insurance-general and directors/officers liability 8,240 13,080 Selling, marketing and promotion, including applicable wages 79,929 300,908 Legal and audit/accounting fees 16,513 35,097 Royalties 3,796 19,140 Depreciation and amortization 2,737 3,342 Research and development - 353 Stock option expense 24,525 13,283 Other-general and administrative 28,805 56,273 Total selling, general and administrative expenses $ (17,963 ) $ 774,954 Wages, related expenses and benefits before Stock Based CEO Compensation decreased from $113,101to $63,869 for the three months ended December 31, 2006 and 2007, respectively, a 43.5% decrease.This decrease is largely due to lower headquarters office headcount. Accrued Stock Based CEO Compensation, which is a non-cash charge that relates to the estimated amount due our chief executive officer as part of his compensation for services provided to us (see Note 4), was $(283,500) for the three months ended December 31, 2007 compared with $139,125 for the three months ended December 31, 2006.The negative expense for the three month period ended December 31, 2007 results from the decrease in the Company’s stock price during the three month period ended December 31, 2007. Outside consultants expense decreased from $55,928 to $14,225 for the three months ended December 31, 2006 and 2007, respectively, a 74.6% decrease. This decrease is largely due to a decrease in the expenses associated with our quality systems, regulatory affairs, and engineering consultants in the three months ended December 31, 2007. Insurance expense decreased from $13,080 to $ 8,240 for the three months ended December 31, 2006 and 2007, respectively, a 37.0% decrease. This decrease is due to a decrease in the cost of the Company’s directors’ and officers’ liability insurance as well as a decrease in property insurance premiums. Selling, marketing and promotion expense decreased from $300,908 to $79,929 for the three months ended December 31, 2006 and 2007, respectively, a 73.4% decrease.This category includes wages and commissions paid to our sales reps, marketing expenses and travel and convention expenses.This decrease is due mainly to a decrease in our revenues from equipment sales, resulting in lower commissions paid, and a decrease in our salesforce, which has declined from three sales representatives at the end of December 31, 2006 to no sales representatives at the end of December 31, 2007. 15 Legal and audit/accounting fees decreased from $35,097 to $16,513 for the three months ended December 31, 2006 and 2007, respectively, a 53.0% decrease.This decrease is largely due to the conclusion of litigation which was finally settled on November 29, 2006. Royalties expense decreased from $19,140 to $3,796 for the three months ended December 31, 2006 and 2007, respectively, an 80.2% decrease. This expense is based on an agreement with the University of Minnesota which requires the Company to pay a 3% royalty fee on total revenues each quarter. This decrease is due to the decline of revenues for the three month period ending December 31, 2007 compared to the three month period ending December 31, 2006. Stock option expense increased from $13,283 to $24,525 for the three months ended December 31, 2006 and 2007, respectively, an 84.6% increase. This expense is based on the Black-Scholes option pricing model applied to the number of shares of common stock underlying the stock options that vested during the three months ended December 31, 2006 and 2007.This increase is a result of the stock options granted to the non-management board of directors effective January 1, 2007, which vest quarterly through December 31, 2009.Each quarter the value, based on the Black-Scholes option pricing model, of the shares that vested during that quarter is recognized as a stock option expense. Other- general and administrative expenses decreased from $56,273 to $28,805 for the three months ended December 31, 2006 and 2007, respectively, a 48.8% decrease.This decrease is due to the decline in warehouse expenses, which are largely expenses associated with warranty replacement parts, for the three month period ending December 31, 2007 compared to the three month period ending December 31, 2006. Interest income was $13,936 and $14,157 for the three months ended December 31, 2007 and 2006, respectively. Our net income was $165,448 for the three months ended December 31, 2007, compared to a net loss of $225,404 for the three months ended December 31, 2006.For the three months ended December 31, 2007, basic and diluted net loss per share was $.00, based on weighted average shares outstanding of 39,666,835.For the three months ended December 31, 2006, basic and diluted net loss per share was $(.01), based on weighted average shares outstanding of 39,846,547. Six Months Ended December 31, 2007 Compared to Six Months Ended December 31, 2006 The following is a summary of our Revenue and Cost of Sales for the six months ended December 31, 2007 and 2006 respectively: 16 Six Months Ended December 31, 2007 Equipment Equipment Service/ Total Sales Rental Contract Revenue $ 292,014 $ 183,635 $ 81,785 $ 26,594 Cost of Sales 14,441 9,226 3,716 1,499 Gross Profit $ 277,573 $ 174,409 $ 78,069 $ 25,095 Six Months Ended December 31, 2006 Equipment Equipment Service/ Total Sales Rental Contract Revenue $ 971,208 $ 809,806 $ 140,585 $ 20,817 Cost of Sales 33,575 11,793 20,103 1,679 Gross Profit $ 937,633 $ 798,013 $ 120,482 $ 19,138 Revenue.
